Caleb Bleaze plaint. agt Matthew Edwards Defendt in an action of the case for that the sd Edwards upon pretence or colour of a Judgemt of Court hath unjustly taken out of the prison in Boston Richard Francis, and Sold him, received the money hee was sold for & detains it when the sd Francis by the Judgemt of the County Court in Boston was not to bee released from prison untill paying of Fourteen pounds in money unto the now plaint. as by the sd Judgemt shall appeare wth all other due damages &c. . . . The Jury . . . found for the plaint. Fourteen pounds money & costs of Court.